   Case 1:19-cv-01874-MN Document 6 Filed 10/15/19 Page 1 of 1 PageID #: 182



                                   RULE 7.1.1 STATEMENT

         Pursuant to Delaware Local Rule of Civil Practice and Procedure 7.1.1, the undersigned

hereby certifies that on October 11, 2019, counsel for Appellants and Appellees, including

Delaware counsel for both sides, met and conferred via telephone with respect to Appellants’

Motion for A Stay Pending Appeal of the Bankruptcy Court’s Order Compelling Continuation of

the Joint Monetization Process (the “Motion for Stay”). The parties were unable to reach an

agreement with respect to the matters set forth in the Motion to Stay.

Dated: October 15, 2019

                                                                    /s/ Norman L. Pernick




57772/0001-17967957v1
